ORDER

PER CURIAM.
Michael Gorman was convicted by jury of first-degree murder, Section 565.020.1, RSMo 1986, and forcible rape, Section 566.030, RSMo 1986. On appeal, he contends: (1) the evidence was insufficient to prove the element of deliberation for first-degree murder; and (2) the trial court erred in overruling his motion to strike two prospective jurors.
Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).